Citation Nr: 9900361	
Decision Date: 01/08/99    Archive Date: 01/19/99

DOCKET NO.  97-08 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1971.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.  


REMAND

The veteran has contended that an evaluation in excess of 30 
percent should be granted for service connected PTSD.  

The record discloses that in September 1996 the veteran 
underwent a VA psychiatric examination.  The diagnoses on 
Axis I were PTSD, chronic, delayed, and alcohol dependence in 
remission since 1976. The examiner assigned a Global 
Assessment of Functioning (GAF) Scale score of 55, which 
indicates moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed., 1994).  
The examiner offered an opinion that, if the veteran could 
deal with his anger and low frustration tolerance, he should 
be able to hold a simple job.  

At a VA outpatient clinic in January 1997, a GAF score of 60 
was assigned, which indicated moderate symptoms or moderate 
difficulty in functioning.  DSM-IV 32.

The veteran applied to be admitted to a VA inpatient PTSD 
program.  At the time of his evaluation for entry into the 
program in June 1997, the GAF score was 40, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  DSM-IV 32.  At that 
time, diagnoses on Axis I included: PTSD, chronic, severe; 
alcohol dependence, in remission since 1976; history of 
polysubstance abuse; major depression; and panic disorder 
with agoraphobia.

The veteran was hospitalized from June to September at a VA 
Medical Center in the PTSD treatment program.  Psychological 
testing showed some thought disorder and signs of mania, more 
so than the veteran had revealed at the admission assessment.  
Mood stabilizing and antipsychotic medications were 
administered.  The veteran attended psychotherapy and trauma 
groups.  The diagnoses on Axis I at discharge were: PTSD, 
chronic, severe; alcohol dependence in remission; history of 
polysubstance abuse; bipolar disorder; and panic disorder 
with agoraphobia.  The assigned GAF score was 40.  The 
attending physician stated that the veteran was not 
employable and that his symptoms of PTSD precluded 
employment.  

The record reveals that the veteran worked on a fairly 
regular basis at various jobs from separation from service in 
1971 until June 1996.  The record does not disclose whether 
the veteran resumed employment following discharge from the 
VA inpatient PTSD program in September 1997.  The Board finds 
that, prior to a final disposition of the appeal, clarifying 
information should be obtained concerning the veterans 
current psychiatric and employment status.  

In addition, the veteran submitted a letter to him from the 
Social Security Administration (SSA) dated in April 1998 
stating that the disability diagnosis on his claim was for an 
anxiety related disorder.  The letter did not indicate 
whether the claim which the veteran filed with SSA was 
granted or denied.  The decision by SSA on the veterans 
claim for disability benefits is, the Board finds, pertinent 
to his current appeal and should be obtained while this case 
is in remand status. 

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should obtain copies of any and 
all records of VA inpatient and/or 
outpatient treatment of the veteran 
for psychiatric symptoms since 
September 1997.
2. The RO should arrange for a social and 
industrial survey to be conducted by a 
VA social worker to determine the 
veterans employment status and level 
of functioning since September 1997.
3. The RO should obtain from SSA a copy 
of that agency's decision on the 
veterans claim for disability 
benefits.
4. The RO should then arrange for the 
veteran to undergo a VA psychiatric 
examination.  In the event that the 
veteran is currently unemployed, the 
examination should be conducted during 
a period of observation and evaluation 
as an inpatient at a VA Medical 
Center. Any and all indicated studies 
and tests, to include psychological 
testing, which are deemed necessary 
should be accomplished.  The claims 
folder and a copy of this REMAND 
should be made available to the 
examiners for review. The examiner or 
examiners should determine the nature 
and severity of all current 
psychiatric disorders, to include 
PTSD, bipolar affective disorder, and 
panic disorder, if found.  The 
examiner(s) is specifically requested 
to assign a GAF solely based on PTSD 
symptoms and comment on the industrial 
impairment currently imposed on the 
veteran solely by PTSD symptoms. 
Clinical findings and the rationale 
for all opinions expressed should be 
reported in detail. 

Following completion of these actions, the RO should review 
the evidence and determine whether the veterans claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration.  
The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal. The veteran is 
free to submit additional evidence in connection with his 
current appeal.  No action is required of the veteran until 
he 

receives further notice.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
